Title: From George Washington to Thomas Craig, 21 November 1780
From: Washington, George
To: Craig, Thomas


                        
                            Sir,
                            Head Quarters Novr 21st 1780
                        
                        On Thursday Morning you will march with all the men of your detachment fit for duty to Springfield where you
                            will halt during the night and next day ’till three O Clock in the afternoon; at Three OClock on Friday, you will move
                            towards Elizabeth town, making a slow easy march to avoid fatiguing your men. At Elizabeth Town, you will receive further
                            orders from a General Officer, which you will obey. It will be necessary to execute this order with punctuality. I am Sir,
                            Yr most Obedient Ser
                        
                            
                        
                    P.S.  Let your party be provided with two days provisions cooked.  They are also to without Baggage.     